 Case 2:18-cv-16204-MCA-LDW Document 10 Filed 12/20/18 Page 1 of 5 PageID: 170



WHIPPLE AZZARELLO, LLC
          Attorneys at Law                            JOHN C. WHIPPLE                             JOHN J. FARMER, JR.
                                                    Certified by the Supreme Court of                     Of Counsel
                                                  New Jersey as a Criminal Trial Attorney
161 Madison Avenue, Suite 325                                                               AMY VALENTINE McCLELLAND
Morristown, New Jersey 07960                        JOHN A. AZZARELLO                                     Of Counsel
      Tel: (973) 267-7300                                Admitted in New Jersey
     Fax: (973) 267-0031                                    and New York                         WILLIAM J. MUNIOZ
                                                                                                       Admitted in New Jersey
 whippleazzarellolaw.com                                                                                  and New York




  December 20, 2018                                                                                     VIA ECF
  Hon. Leda Dunn Wettre
  Magistrate Judge
  U.S. District Court
  M. L. King, Jr. Federal Building & Courthouse
  50 Walnut St., Room 2060
  Newark, NJ 07102

             Re:      Mason Capital L.P., et al. v. Perrigo Co., plc, et al., No. 2:18-cv-1119-MCA-
                      LDW (“Mason”); Pentwater Equity Opportunities Master Fund, Ltd., et al. v.
                      Perrigo Co., plc, et al., No. 2:18-cv-1121-MCA-LDW (“Pentwater”); WCM
                      Alternatives: Event-Driven Fund, et al. v. Perrigo Co., plc, et al., No.
                      2:18-cv-16204-MCA-LDW (“Westchester”); Hudson Bay Master Fund Ltd.,
                      et al. v. Perrigo Co., plc, et al., No. 2:18-cv-16206-MCA-LDW (“Hudson
                      Bay”)

  Dear Magistrate Judge Wettre,

         This firm and Labaton Sucharow LLP represent Plaintiffs in the four above-referenced
  individual securities actions (the “Individual Actions”) that are related to Roofers’ Pension Fund
  v. Papa, et al., No. 2:16-cv-2805-MCA-LDW (“Class Action”).1

         We write jointly on behalf of the Plaintiffs in the Individual Actions (the “Individual
  Action Plaintiffs”) and Defendants in the Individual Actions (“Defendants”) in regard to the
  Letter Orders dated December 13, 2018 in the Mason (ECF No. 48) and Pentwater (ECF No. 50)
  Individual Actions setting scheduling conferences in those actions for 11:30 a.m. on January 17
  and January 28, 2019, respectively, and to seek approval of the discovery schedule and discovery
  coordination plan agreed to by the parties in the Individual Actions.

  Mason and Pentwater Conferences

          On December 13, 2018, the Court issued orders setting scheduling conferences for
  January 17, 2019 at 11:30 a.m. in Mason and for January 28, 2019 at 11:30 a.m. in Pentwater.
  The Mason and Pentwater parties agree that there is no need for preliminary conferences in
  Mason and Pentwater, as the parties have agreed on a discovery schedule and a plan to
  coordinate discovery-related matters with the discovery in the Class Action. Accordingly, based
  upon the proposed Discovery Schedule and Coordination Plan set forth below, we respectfully
  request that the Court enter an order modifying the December 13, 2018 Letter Orders to cancel
  the initial scheduling conferences on January 17 and 28, 2019 in Mason and Pentwater. The
  1
      The Individual Actions and the Class Action will be referred to collectively as the “Related Actions.”

                                                                 1
Case 2:18-cv-16204-MCA-LDW Document 10 Filed 12/20/18 Page 2 of 5 PageID: 171



Individual Action Plaintiffs attended the November 28, 2018 discovery teleconference in the
Class Action, and they intend to attend future discovery teleconferences in the Class Action.

Individual Actions Discovery Schedule and Discovery Coordination Plan

        Discovery in the Individual Actions is to be coordinated with discovery in the Class
Action, pursuant to the stipulations entered into by the parties to the Individual Actions, which
were so-ordered by this Court on November 9, 2018 in Mason (ECF No. 31) and Pentwater
(ECF No. 34) and were filed with this Court on December 19, 2018 in Hudson (ECF No. 6) and
Westchester (ECF No. 9). The Individual Action Plaintiffs and Defendants have already had a
number of discussions concerning the coordination of discovery in the Related Actions. The
Individual Action Plaintiffs and Defendants have agreed to the discovery deadlines set forth in
the below schedule and the provisions in the below discovery plan.

        The below Individual Actions Discovery Schedule and provisions of the below Discovery
Plan are generally consistent with those that have been agreed to and so-ordered by this Court in
other related individual securities actions against Perrigo.2

       The parties jointly seek the Court’s approval of the below schedule and the discovery
coordination plan. If the following proposed schedule and discovery coordination plan meet with
Your Honor’s approval, the parties respectfully request that it be so-ordered.

Individual Actions Discovery Schedule

                   FACT DISCOVERY                         INDIVIDUAL ACTIONS’
                                                                  DEADLINE
            Service of parties’ Rule 26(a)(1)        January 28, 2019
            disclosures
            Fact discovery deadline                  November 15, 2019
                EXPERT DISCOVERY
            Affirmative expert reports               Affirmative expert report(s) shall be
                                                     served by the party bearing the burden
                                                     of proof for a subject no later than 60
                                                     days after affirmative expert reports
                                                     are served by the party bearing the
                                                     burden of proof in the Class Action.
            Rebuttal expert reports                  No later than 60 days following the
                                                     deadline to serve rebuttal expert
                                                     reports in the Class Action.
            Reply expert reports                     No later than 60 days following the
                                                     deadline to serve reply expert reports
                                                     in the Class Action.




2
 See, e.g., So-Ordered Discovery Schedule and Coordination Plan, Nationwide Mutual Funds, et al. v. Perrigo
Company, plc, et al., No. 2:18-cv-15382-MCA-LDW, ECF No. 20 (D.N.J. Nov. 27, 2018).

                                                       2
Case 2:18-cv-16204-MCA-LDW Document 10 Filed 12/20/18 Page 3 of 5 PageID: 172



                FACT DISCOVERY                      INDIVIDUAL ACTIONS’
                                                            DEADLINE
           Expert depositions                  No later than 60 days following the
                                               deadline for expert depositions in the
                                               Class Action.
           PRE-TRIAL AND TRIAL
           Dispositive motion deadline         TBD
           Pre-trial conference                TBD
           Trial                               TBD

Individual Actions Discovery Coordination Plan

    1.     The requests for production served on Defendants in the Class Action shall be deemed
served in the Individual Actions, but with a relevant period of January 1, 2013 through May 22,
2017. The parties agree that Defendants’ objections and responses shall likewise be deemed
served in the Individual Actions, including any objections related to the relevant period. Also,
Individual Action Plaintiffs agree not to serve additional document requests until after
Defendants have made their first production of documents in response to the requests already
served on them in the Class Action. To the extent the Court in the Class Action sets a deadline
for substantial completion of document production of documents responsive to the requests for
production dated September 7, 2018 and served in the Class Action, that deadline shall govern
production of those documents in the Individual Actions as well.

    2.      All discovery in any of the Related Actions will be deemed discovered in each of the
actions, including non-party discovery to the extent the non-party agrees. Excluded from this
agreement is any discovery (1) produced by current or former employees or agents of Lead
Plaintiffs or Class Representatives; (2) solely and directly related to Lead Plaintiffs’ or Class
Representatives’ investment decisions, standing, typicality or adequacy of representation; and (3)
produced by the Individual Action Plaintiffs or any third-party related to the Individual Action
Plaintiffs.

    3.     The Individual Action Plaintiffs will participate in any meaningful discussions
between Defendants and the Class Action Plaintiffs concerning discovery, including the meet
and confer process and discussions related to scope and the parameters and process of electronic
discovery.

    4.     Depositions taken in the Class Action shall be deemed taken in the Individual Actions
and the Individual Action Plaintiffs will be permitted to have a full right of participation in the
fact witness depositions, including the opportunity to examine witnesses during depositions
(subject to coordination with Class counsel). The parties in the Related Actions have not agreed
to the amount of time each witness will be required to sit for his or her deposition.

    5.     The interrogatories served on Defendants in the Class Action shall be deemed served
in the Individual Actions. Likewise, Defendants’ objections and responses to the interrogatories
in the Class Action shall be deemed objections and responses in the Individual Actions. The
parties also agree that the combined Plaintiffs in each Individual Action are provided five


                                                3
Case 2:18-cv-16204-MCA-LDW Document 10 Filed 12/20/18 Page 4 of 5 PageID: 173



interrogatories in addition to the Class Action interrogatories and the combined Defendants in
each Individual Action are limited to ten interrogatories in each Individual Action.

    6.      The Individual Action Plaintiffs and Defendants have not agreed to the number of
depositions that each side in the Individual Actions should be permitted to take in addition to the
depositions in the Class Action. The parties agree that each side should be permitted to take a
limited number of additional depositions, however, the precise number will be determined at a
later date.

                                                            Respectfully submitted,
By: s/ John A. Azzarello                         By: s/ Alan S. Naar
    John A. Azzarello                                Alan S. Naar

WHIPPLE AZZARELLO, LLC                           GREENBAUM, ROWE, SMITH & DAVIS
John A. Azzarello                                LLP
161 Madison Avenue                               Alan S. Naar
Suite 325                                        99 Wood Avenue South
Morristown, NJ 07960                             Iselin, NJ 08830
(973) 267-7300                                   (732) 476-2530
azzarello@whippleazzarellolaw.com                anaar@greenbaumlaw.com

LABATON SUCHAROW LLP                             FRIED, FRANK, HARRIS, SHRIVER &
Serena P. Hallowell                              JACOBSON LLP
Corban S. Rhodes                                 James D. Wareham
Eric D. Gottlieb                                 James E. Anklam
140 Broadway                                     801 17th Street, NW
New York, NY 10005                               Washington, DC 20006
(212) 907-0700                                   (202) 639-7000
shallowell@labaton.com
crhodes@labaton.com                              Samuel P. Groner
egottlieb@labaton.com                            One New York Plaza
                                                 New York, NY 10004
                                                 (212) 859-8000

Attorneys for Individual Action Plaintiffs       Attorneys for Defendant Perrigo Company plc

                                                 By: s/ Marshall R. King
                                                      Marshall R. King

                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 Reed Brodsky
                                                 Aric H. Wu
                                                 Marshall R. King
                                                 200 Park Ave
                                                 New York, NY 10166
                                                 (212) 351-4000

                                                4
Case 2:18-cv-16204-MCA-LDW Document 10 Filed 12/20/18 Page 5 of 5 PageID: 174




                                             Attorneys for Defendant Joseph C. Papa
                                             By: s/ Brian T. Frawley
                                                  Brian T. Frawley

                                             SULLIVAN & CROMWELL LLP
                                             John L. Hardiman
                                             Brian T. Frawley
                                             Michael P. Devlin
                                             125 Broad Street
                                             New York, NY 10004
                                             (202) 558-4000

                                             Attorneys for Defendant Judy L. Brown




THE COURT HEREBY ORDERS, this ____ day of _____________ 2018, that:

1.    The December 13, 2018 Letter Orders in Mason and Pentwater are hereby modified to
      cancel the scheduling conferences in Mason and Pentwater scheduled for January 17, and
      January 28, 2019, respectively;

2.    The foregoing Individual Actions Discovery Schedule is APPROVED, and

3.    The foregoing Individual Actions Discovery Plan is APPROVED.




                                         Hon. Leda Dunn Wettre, U.S.M.J.




                                            5
